         Case 2:15-cv-05642-CAS-JC Document 494 Filed 10/25/19 Page 1 of 2 Page ID #:10388



             1
             2
             3
             4
             5
             6
             7
             8
             9
             10
             11                     UNITED STATES DISTRICT COURT
             12       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
             13
             14 MARCUS GRAY, et al.,                      CASE NO. 2:15-cv-05642-CAS (JCx )
             15            Plaintiffs,                    Honorable Christina A. Snyder
             16       v.                                  ORDER RE: JOINT
                                                          STIPULATION OF BRIEFING
             17 KATHERYN ELIZABETH HUDSON,                SCHEDULE FOR POST-TRIAL
                et al.,                                   MOTION AND MOTION FOR
             18                                           PREJUDGMENT INTEREST, AND
                        Defendants.                       STAY OF ENFORCEMENT
             19                                           PENDING DECISION
             20
             21
             22
             23
             24
             25
             26
             27
             28

11614264.1
                                                  ORDER
Case 2:15-cv-05642-CAS-JC Document 494 Filed 10/25/19 Page 2 of 2 Page ID #:10389
